Citation Nr: 0807653	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative joint disease of the lumbar spine with 
mechanical low back pain (low back disability), currently 
rated as 40 percent disabling.

2.  Entitlement to an increased rating for radiculopathy 
associated with the service-connected low back disability, 
currently rate as 10 percent disabling.

3.  Entitlement to service connection for a bilateral 
shoulder condition, to include as secondary to the service-
connected low back disability.

4.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to the service-connected 
low back disability.

5.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to the service-connected 
low back disability.

6.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to the service-connected 
low back disability.

7.   Entitlement to service connection for headaches, to 
include as secondary to the service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1958 to June 1961 
and from November 1961 to August 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for a bilateral shoulder condition, a bilateral 
hip condition, a bilateral knee condition, a bilateral ankle 
condition, headaches, and also denied an increased rating for 
the service-connected low back disability, rated at 40 
percent.  

During the appeal period, the RO issued a rating decision in 
December 2003 that awarded a separate 10 percent rating for 
radiculopathy of the left lower extremity as a manifestation 
associated with the service-connected low back disability.  

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran has radiculopathy and sciatic of the right 
and left lower extremities that is associated with the 
service-connected low back disability, and which is 
manifested by no more than mild incomplete paralysis of the 
right sciatic nerve.  

2.  The veteran's service-connected low back disability, 
which includes intervertebral disc syndrome, osteoarthritis 
of the lumbar spine, radiculopathy, and bilateral sciatica, 
is productive of daily, constant pain with severely limited 
motion of the lumbar spine, with pain radiating to the lower 
extremities bilaterally; neither ankylosis of the 
thoracolumbar spine, nor incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a 12-month period, is shown.

3.  The veteran does not have a currently diagnosed bilateral 
shoulder condition that had its onset during service, and the 
medical evidence of record does not show any relationship 
between the veteran's shoulder pain and the service-connected 
low back disability. 

4.  The veteran does not have a currently diagnosed bilateral 
hip condition that had its onset during service, and the 
medical evidence of record does not show any relationship 
between the veteran's hip strain and the service-connected 
low back disability.  

5.  The veteran does not have a currently diagnosed bilateral 
ankle condition that had its onset during service, and the 
medical evidence of record does not show any relationship 
between the veteran's ankle pain and the service-connected 
low back disability.  

6.  The veteran's headaches were not first shown during 
service, and the medical evidence of record does not show any 
relationship between the veteran's headaches and the service-
connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment for separate 10 percent 
ratings for radiculopathy of the right and left lower 
extremities have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237-5243; 4.124a, Diagnostic Code 8520 
(2007).

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5289, 5292, 5295 (in effect prior to September 26, 2003; 
Diagnostic Code 5237-5242 (in effect since September 26, 
2003); Diagnostic Codes 5293 & 5243 (in effect since 
September 23, 2002).

3.  A bilateral shoulder condition was not incurred in or 
aggravated by active service, nor is a bilateral shoulder 
condition proximately due to or otherwise related to a 
service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

4.  A bilateral hip condition was not incurred in or 
aggravated by active service, nor is a bilateral hip 
condition proximately due to or otherwise related to a 
service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

5.  A bilateral ankle condition was not incurred in or 
aggravated by active service, nor is a bilateral ankle 
condition proximately due to or otherwise related to a 
service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

6.  A headache disability was not incurred in or aggravated 
by active service, nor is a headache disability proximately 
due to or otherwise related to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO provided the appellant pre-adjudication notice by 
letter dated June 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Regarding the service connection claims, the notification did 
not advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection; however none of the service connection claims are 
granted, so no new disability rating or effective date will 
be assigned as to those claims.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
That notwithstanding, a subsequent notice was sent to the 
veteran March 2006 and August 2007 that substantially 
complied with the holding in Dingess.  

Regarding the increased rating claim, the notices provided to 
the appellant did not specifically comply with the holding in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  However, the Federal Circuit held in Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)  ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because VA 
has obtained all relevant evidence and the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim. Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's representative's 
brief, received in January 2008, shows that the submission 
was filed subsequent to the August 2006 Supplemental 
Statement of the Case, which listed all of the relevant 
criteria for an increased rating.  The appellant's brief 
discussed the medical findings, to include the demonstrated 
ranges of motion and functional loss, as well as the criteria 
in the rating schedule pertaining to back disabilities.  
These actions by the veteran's representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence. 
Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Rather, the 
veteran reported, in response to the March 2006 duty-to-
assist letter, that he had no more evidence to submit that 
would support his claim, and directed that his claim be 
decided as soon as possible.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 40 percent for the 
service-connected low back disability and in excess of 10 
percent for the radiculopathy of the lower extremities as a 
manifestation associated with the service connected low back 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service connection for lumbar spondylosis and chronic 
mechanical low back pain with lumbar stenosis type lower 
extremity symptoms was initially granted pursuant to a 
February 2002 rating decision.  An initial rating of 40 
percent was assigned, effective from August 6, 2001.  In May 
2003, the veteran submitted a claim for increase, asserting 
that his low back disability had worsened.  

VA treatment records from 2003 show that the veteran was 
receiving physical therapy for his back pain and periodic 
epidural injections for pain relief due to his lumbar facet 
arthropathy.  

July 2003 x-rays of the lumbar spine noted moderate narrowing 
of the L4-L5 and L5-S1 interspaces.  There were small 
osteophytes anteriorly at all levels.  The alignment was 
within normal limits and no fracture was demonstrated.  

At a July 2003 QTC examination provided on a fee basis for 
VA, the veteran reported that he had sharp and stabbing low 
back pain that was constant.  The pain traveled down both 
legs, more on the left.  The veteran reported that his back 
condition did not cause incapacitation, but functional 
impairment included inability to bend or lift.  On 
examination, the veteran's posture was abnormal.  He leaned 
to the side when he stood.  His gait was also abnormal.  He 
used a cane to support his body weight.  Leg length from the 
anterior superior iliac spine to the medial malleolus was 89 
cm on the right and 90 cm on the left.  Examination of the 
feet revealed signs of abnormal weight bearing.  He required 
a cane for ambulation because he needed to support his body 
weight.  Examination of the lumbar spine revealed no 
complaints of radiating pain on movement.  Muscle spasm was 
absent.  There was tenderness to palpation at paravertebral 
muscles, but no signs of radiculopathy.  There was negative 
straight leg raising bilaterally.  Flexion of the lumbar 
spine was limited to 70 degrees, with pain at 70 degrees.  
Extension was normal to 35 degrees.  Right and left lateral 
flexion was 30 degrees, with pain at 30 degrees.  Right 
rotation was to 20 degrees, with pain at 20 degrees; left 
rotation was to 30 degrees, with pain at 30 degrees.  

Neurological examination revealed decreased sensation in the 
right leg.

The examiner noted a diagnosis of degenerative joint disease 
of the lumbar spine with moderate joint disease at L4-5, L5-
S1 joints and chronic mechanical low back pain.

In a September 2003 rating decision, the RO confirmed and 
continued the previously assigned 40 percent rating for the 
service-connected low back disability.  In his October 2003 
Notice of Disagreement, the veteran indicated that his low 
back condition had gotten much worse since the initial 40 
percent rating was assigned.  

An April 2005 MRI of the lumbar spine revealed lower lumbar 
and lumbosacral facet arthropathy, disc bulge, and 
degenerative disc disease at L3-4, L4-5 and L5-S1, with mild 
canal stenosis at L4-5.  

At a May 2006 VA examination, the veteran reported that his 
back pain was in the location of his lumbosacral area midline 
and bilateral lumbar paraspinals and the lower thoracic 
region.  The pain radiated to his right side to the right 
buttock, right anterior/lateral/posterior thigh, right 
anterior/lateral/posterior calf, and bottom of the right 
foot.  The pain on the left side radiated to the left 
buttock, left anterior/lateral/posterior thigh, left 
posterior calf, and plantar aspect of the left foot.  The 
pain varied between sharp and ache; it was not burning or 
electric-like, or throbbing.  The pain was constant, and 
reportedly has worsened over the previous five years.  The 
pain increased with activities of daily living such as 
dressing and lifting the trash, as well as brushing his 
teeth, bathing, and getting on and off the toilet.  The 
veteran reported a weakness sensation in the back and legs.  
His legs tire immediately upon walking, and he had to rest 
after five minutes.  His back is stiff in the morning and 
after sitting for over 10 minutes.  The veteran denied 
changes in bowel or bladder function, denied foot drop, and 
denied leg drag.  

The veteran reported that he had no physician-prescribed bed 
rest, but he did have self-prescribed bed rest that lasted 
for one or two days at a time, with six episodes in the 
previous 12-month period.

On examination, the veteran's gait was antalgic.  The veteran 
used a cane, and had decreased lumbar lordosis.  The veteran 
had visible and palpable scoliosis.  The veteran was unable 
to do heel and toe walk.  He was very unbalanced when he took 
two steps while holding the cane in his right hand.  The 
veteran complained of immediate increased low back pain when 
taking two steps.  The veteran had a palpable spasm on the 
right side at L2-3.  The veteran was tender to palpation from 
C7 to the thoracic spine, to the lumbosacral area midline.  
The greatest area of tenderness midline was at the L5-S1 
region.  Tenderness to palpation was also noted at the 
bilateral thoracic and bilateral lumbar paraspinals, the 
bilateral posterior-superior iliac spine and sacroiliac 
joints.  The veteran was in obvious discomfort, as he moaned 
and grimaced during palpation of the areas of the midline 
vertebrae and thoracic paraspinals.  The veteran posture, as 
viewed from posterior, was with trunk tilted toward the right 
side.  Flexion was to 40 degrees with complaints of immediate 
pain.  Extension was to 10 degrees with complaints of pain.  
Side-bending to the right and left was 15 degrees with pain.  
Rotation was 20 degrees to the right and left, with pain.  

The pain radiated down both thighs and calves, consistent 
with sciatica.  The examiner found no clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance, except as noted , and 
pain and decreased motion appeared to have the greatest 
functional impact.  X-rays of the lumbar spine revealed 
degenerative changes, and mild osteopenia was suspected.  
There was T-12-L1-L2 bridging osteophytes on the left side.  
Other osteophytes were also evidence at other levels.  Facet 
arthropathy, and degenerative disc disease at T-12-L1, L3-4, 
L4-5, and L5-S1 was noted.  Degenerative disc disease was 
most severe at L5-S1, with sclerotic end-plate changes.  
Decreased lumbar lordosis was noted.  There was minimal 
osteophytosis of the inferior sacroiliac joints bilaterally.  
The examination diagnosis was:  (1) osteoarthritis, lumbar 
spine (lumbosacral facet arthropathy, osteophytes to include 
bridging osteophytosis); (2) intervertebral disc syndrome, 
(degenerative disc disease multilevel, T12-L1, L3-4, L4-5, 
and L5-S1.  Slight disc bulge at L3-L4, and generalized disc 
bulge at L4-5 and L5-S1; and mild canal stenosis per magnetic 
resonance imaging (MRI) report); (3) retrolisthesis 3 mm L5 
on S1 (per MRI report); (4) lumbar radiculopathy 
(hyporeflexia, bilateral lower extremities.  Right thigh 
weakness with flexion resisted); (5) bilateral sciatica; (6) 
scoliosis; (7) mechanical low back pain; (8) palpable muscle 
spasm right side at L2-L3; (9) claudication symptoms per 
veteran's reported history; (10) osteoarthritis at the sacrum 
and sacroiliac joint dysfunction.

Additional records from January through March 2007 show that 
the veteran received additional epidural blocks for his back.  

The appellant's claim for an increased rating for the 
service-connected low back disability was received at the RO 
in May 2003.  Approximately five months earlier, in September 
2002, amended regulations governing ratings for 
intervertebral disc syndrome were made effective.  Then, 
during the course of this appeal, the regulations governing 
rating all other service-connected disabilities of the spine 
were amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, both the former and the current schedular 
criteria are considered.  Should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

In this case, the veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised.  As such, 
the Board may only consider the revised criteria pertaining 
to intervertebral disc syndrome; however, both the old and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, have been 
considered in this decision.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 60 percent rating is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and an 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  

There is no medical evidence of record indicating that the 
veteran suffers from incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks per year.  As such, the criteria for the 
assignment of a rating in excess of 40 percent for the 
service-connected intervertebral disc syndrome based on 
incapacitating episodes are not met.  

However, a separate rating for neurological manifestations of 
the right lower extremity associated with the intervertebral 
disc syndrome is for application in this case.  The May 2006 
VA examination noted radiculopathy associated with the 
service-connected low back disability, and specifically noted 
that the right thigh was affected.  The RO assigned a 
separate 10 percent rating for radiculopathy of the left 
lower extremity, but not the right.  Based on the medical 
findings in the May 2006 examination report, a separate 10 
percent rating for radiculopathy of the right lower extremity 
is also warranted.  

Consideration is also given to whether a rating in excess of 
40 percent is assignable for the orthopedic manifestations of 
the spine, under a diagnostic code other than that assigned 
to intervertebral disc syndrome.  As noted above, the 
criteria for other disabilities of the spine were amended 
during the course of this appeal, and as such, consideration 
of both the old and revised criteria is warranted.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a 20 percent 
rating for moderate limitation of motion of the lumbar spine.  
A 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  40 percent is the maximum rating 
under Diagnostic Code 5292.

Prior to September 2003, diagnostic Code 5295, for 
lumbosacral strain, provided for a 20 percent evaluation for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  A maximum 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

A minimum 40 percent rating is assignable under the old 
Diagnostic Code 5289 for favorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The medical evidence in this case does not support the 
assignment of a rating in excess of 40 percent based on the 
rating criteria in effect prior to September 2003.  
Specifically, ankylosis as never been shown, and the veteran 
is already in receipt of the maximum 40 percent rating 
assignable under Diagnostic Codes 5292 and 5295.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as degenerative 
arthritis of the spine (Diagnostic Code 5242), for example, 
are to be rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, as it applies 
to the lumbar spine, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following:  Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

In sum, the medical evidence in this case reveals that the 
veteran has severe pain in the lumbar spine with consistently 
severe limitation of motion of the lumbar spine.  Extension, 
rotation, and lateral flexion have also been significantly 
limited at times, with pain accompanying all movements, 
according to the VA examination reports.  The veteran has 
been compensated accordingly, with the assignment of a 40 
percent rating, the highest possible rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, or 5295 for lumbosacral strain.  
A review of the medical evidence shows that a rating in 
excess of 40 percent is not assignable under the old criteria 
because the medical evidence in this case has never shown 
that the veteran exhibits residuals of a fractured vertebra, 
with abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285), unfavorable ankylosis of the lumbar 
spine (Diagnostic Code 5289) or complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2002).  

Likewise, a rating in excess of 40 percent is not assignable 
under the criteria for rating intervertebral disc syndrome, 
effective from September 23, 2002.  To warrant a higher, 60 
percent rating under Diagnostic Code 5293, the evidence would 
have to show that the veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  Although the 
veteran has regularly reported significant flare-ups of his 
lumbar spine pain, as well as self-reported incapacitating 
episodes six times per year lasting one to two days each, the 
record does not support a finding of incapacitating episodes, 
requiring bed rest prescribed by a physician.  There is no 
doubt that the veteran has flare-ups of his back pain, which 
can occur quite frequently and which have been documented in 
the record by the veteran and VA physicians; however, a 
flare-up of back pain and other symptoms does not necessarily 
equate to an incapacitating episode as defined by regulation.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (9/23/02-
9/26/03) and Diagnostic Code 5243 (from 9/26/03) specifically 
define an "incapacitating episode" as period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  It is certainly possible that the veteran has 
experienced incapacitating episodes; however, the record does 
not support a finding of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, a rating in excess of 40 percent is not 
warranted based on incapacitating episodes.  

Likewise, under the revised criteria under the General Rating 
Formula, the assignment of a rating in excess of 40 percent 
is not applicable because the veteran does not have ankylosis 
of the spine.  

Because the veteran's orthopedic symptoms have been 
appropriately rated at 40 percent disabling, based on 
limitation of motion and pain, the RO assigned a separate 
rating for the veteran's neurological symptomatology of the 
left lower extremity, associated with the service-connected 
low back disability.  The Board assigns a separate 10 percent 
rating for the radiculopathy of the right lower extremity, 
which was noted on VA examination in May 2006.  At no time, 
however, has any neurological symptom been shown to be 
productive of more than mild incomplete paralysis.  The VA 
examination in May 2006 revealed severely painful limited 
motion of the lumbar spine and palpable muscle spasm, and the 
noted degree of functional impairment was based primarily on 
pain, and not weakness, or numbness.  Although decreased 
motor strength in the lower extremities was noted, there was 
no suggestion that the neurological component (radiculopathy) 
was more than mild.  The veteran does not have foot drop, and 
his sensory deficit is slight.  The veteran does have 
neurological symptomatology associated with the lumbar spine 
disc disorder, and the regulations permit the assignment of 
separate ratings for chronic orthopedic and neurological 
manifestations associated with intervertebral disc syndrome; 
however, the medical evidence fails to show a neurological 
deficit that is more than mild in degree.  Thus, a separate 
rating in excess of 10 percent for the radiculopathy of the 
left lower extremity is not warranted.  As noted above, the 
severe pain associated with the low back disability is 
sufficiently compensated for with the assignment of a 40 
percent rating based on severe limitation of motion with 
pain.  There is no medical evidence indicating that the 
veteran's neurological manifestations are more than mild.  
The veteran has consistently denied bowel and bladder 
impairment, and the veteran's neurological impairment does 
not result in falls or the inability to walk.  Applying the 
veteran's neurological manifestations of intervertebral disc 
syndrome to the criteria for rating paralysis of the sciatic 
nerve, under Diagnostic Code 8520, the criteria are met for 
the assignment of a rating of 10 percent, but no higher, for 
mild incomplete paralysis of the right sciatic nerve.  

It is unfortunate that the veteran's low back pain continues 
to worsen; however, the medical evidence of record does not 
allow for an increased rating in this case.  In other words, 
despite the veteran's increased pain, his overall disability 
picture has not risen to a level that warrants a higher 
rating for orthopedic manifestations.  

In conclusion, the preponderance of the evidence is against 
the assignment of a rating in excess of 40 percent rating for 
the orthopedic manifestations associated with the service-
connected low back disability; the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the neurological manifestations of the left 
lower extremity associated with the service-connected low 
back disability; but the evidence supports the assignment of 
a separate 10 percent rating, but not higher, for the 
neurological manifestations of the right lower extremity 
associated with the service-connected low back disability.   
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


III.  Service Connection

The veteran seeks service connection for a bilateral shoulder 
condition, bilateral hip condition, a bilateral knee 
condition, a bilateral ankle condition, and a headache 
disorder, all claimed as secondary to the service-connected 
low back disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records from both periods of 
active duty were reviewed.  There are no complaints, 
findings, or diagnosis of a shoulder condition, hip 
condition, knee condition or ankle condition.  Similarly, 
there are no complaints of headaches noted in service.  The 
veteran asserts that his hip, knee and ankle pain, as well as 
his headaches, resulted from his service-connected low back 
disability.  

On examination in July 2003, the veteran reported pain in his 
shoulders, hips, and knees.  He was unaware that a claim 
regarding his ankles had been filed on his behalf, and had no 
ankle complaints.  The range of motion of both shoulders was 
normal.  Range of motion of the hips was slightly limited, 
with the right hip limited to 90 degrees (125 degrees being 
normal) and the left hip was limited to 80 degrees.  The 
ankles were not examined because the veteran denied pain in 
the ankles.  X-ray findings were normal for both shoulders, 
and both hips.  The examiner determined that the veteran did 
not have a diagnosable condition of either shoulder, either 
hip, or either ankle.  In an addendum to the examination 
report, the examiner provided a diagnosis of bilateral hip 
strain, given the limitation of motion noted on examination.  
However, the examiner opined that it was not likely that the 
shoulder pain, or hip pain was due to the service-connected 
low back disability.  

Regarding the claimed headaches, the veteran reported at the 
July 2003 examination that his headaches were not migraines.  
They started at the back of his neck and moved up to the top 
of the head, with steady pain and pressure.  The headaches 
also caused pain in the shoulders and arms.  The examiner 
opined that the veteran's headaches were not caused by the 
service-connected low back disability.  

A November 2005 head computerized tomography (CT) of the 
brain was normal.  

In sum, the veteran does not have a currently diagnosed 
disability of either shoulder or either ankle.  Moreover, it 
is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" 
claimed must fail when there is no sufficient factual showing 
that the pain derived from an in-service disease or injury.  
Such pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence.  In this case, the VA examiner 
clearly indicated that it was not likely that the veteran's 
shoulder and/or hip pain was caused by the low back 
disability.  There is no competent evidence to the contrary.  

Thus, service connection is not warranted for a bilateral 
shoulder condition or headaches, on a direct or secondary 
basis.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of a bilateral shoulder 
disability or a bilateral ankle disability.  Thus, the 
preponderance of the evidence is against a finding of service 
connection for a bilateral shoulder condition or a bilateral 
ankle condition, and service connection is not warranted.  

Likewise, service connection for a bilateral hip condition 
and headaches is not warranted.  Although the July 2003 
examiner noted a diagnosis of bilateral hip strain, no link 
between the bilateral hip strain and the low back disability 
was established.  The examiner opined that it was not likely 
that the veteran's bilateral hip pain which occurred with 
motion, was due to the low back disability.  There is no 
medical evidence to the contrary.  Similarly, the examiner 
opined that the veteran's headaches were not caused by the 
service-connected low back disability.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether claimed hip strain and/or headaches are related to 
the low back disability.  

The preponderance of the evidence is against the claims of 
service connection for a bilateral shoulder condition, a 
bilateral hip condition, a bilateral ankle condition, and 
headaches; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

An increased rating for the orthopedic manifestations of the 
service-connected low back disability is denied.  

A separate 10 percent rating, but not higher, is granted for 
radiculopathy of the right lower extremity, associated with 
the service-connected low back disability, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Service connection for a bilateral shoulder condition is 
denied.  

Service connection for a bilateral hip condition is denied.  

Service connection for a bilateral ankle condition is denied.  

Service connection for headaches is denied.  


REMAND

The veteran seeks service connection, on a secondary basis, 
for a bilateral knee condition.  

At the time of the July 2003 VA examination, the x-rays of 
the right and left knee were negative.  There was no 
diagnosis of either knee.  However, more recent medical 
records reveal that the veteran does currently have a 
diagnosed knee condition.  

Specifically, MRI of the right knee in January 2005 revealed 
meniscal degeneration at the medial meniscus, posterior horn.  
Post-traumatic versus post operative changes involving the 
patellar tendon and lateral patellar retinaculum were noted.  
A March 2005 MRI of the left knee revealed severe chondrosis 
of the articular cartilage of the trochlear groove, along 
with focal area of thinning and subchondral edema within the 
medial tibial compartment.  

In light of the right and left knee diagnoses, the RO must 
now consider whether the veteran's nonservice-connected right 
and left knee conditions are aggravated by the service-
connected low back disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  A VA examination is 
necessary to determine what portion, if any, of the veteran's 
bilateral knee disability is attributable to the service-
connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the veteran's claim.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed bilateral knee disabilities.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should provide 
specific comments as to any relationship 
between the veteran's service-connected 
low back disability, and any current knee 
disabilities.  The examiner should also 
indicate if the veteran's service-
connected low back disability aggravates 
any current bilateral knee disabilities, 
and, if so, what level of disability is 
attributable to aggravation.  A complete 
rationale should accompany all opinions 
expressed.

3.  Readjudicate the veteran's claim for 
entitlement to service connection for a 
bilateral knee condition.  Specifically 
consider whether the veteran has a 
bilateral knee disability secondary to his 
service-connected low back disability, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding aggravation.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


